DISSENTING OPINION BY JUDGE BLA.ND.
After more mature consideration I withdraw my concurrence, reluctantly given, in the opinion delivered May 2 prox., reversing the judgment and remanding this cause, and dissent thereto for the reason that in my opinion the record contains no reversible error and the judgment of the lower court should be affirmed.
1. The evidence tends to prove that the defendants went to the place’of residence of Sarah E. Corter, and there in her presence and hearing, and in the presence and hearing of other members of the family, used profane and indecent language, by which the peace of Sarah and other members of the family present were disturbed. The court gave the following instruction:
“The court instructs the jury that if they believe and find from the evidence that the defendants, William Maggard, Z. Riley, Don Barton and Milton Barton, at and in the county of *291Texas and state of Missouri, at any time -within one year before the filing of the information in this case did willfully disturb the peace of the family of Sarah E. Corter by cursing and swearing and by offensive and indecent conversation, you will find the defendants guilty and assess the punishment of each at imprisonment in the county jail for a term not exceeding one year, or by a fine not exceeding five hundred dollars, or by both such fine and imprisonment.
“The word willful, as used in these instructions, means intentional and not accidental.”
This instruction, on the authority of State v. Gallego, 57 Mo. App. 515, is condemned because the word loud is not used before the word indecent. The section creating the offense (3784, R. S. 1889) points out seven ways by which the offense may be committed: Eirst, by loud and unusual noise; second, by loud and offensive conversation; third, by indecent conversation without being loud; fourth, by threatening; fifth, by quarrelling; sixth, by challenging, and, seventh, by fighting. The word “loud” does not occur in the section as a qualification of the word “indecent,” nor as descriptive thereof, and to sustain the rulings in the Gallego case and the majority opinion in the case in hand the' words, “by loud and,” must be interpolated in the third line of the section after the phrase “by loud and unusual or.” This is not permissible under any rule of construction applicable to a criminal statute. These words are not necessarily implied from a reading of the section, for to so construe the statute would be to impute to the legislative department of the state a purpose to leave unprotected the female members of the families of the state from the insults of the most vulgar and rakish of men. To hold that a'vile, foul mouthed brute of a man may with impunity shock the sensibilities of the best and most refined of the female members of our families, provided he is not loud mouthed with his vulgarity, is to impute to the legislature a purpose never contemplated by it, and I am unable to give my sanction to a *292construction of the statute that attributes to that body so base a motive.
2. The words “by cursing and swearing” used in the instruction may be treated as surplusage, in view of the fact that the evidence proves that such indecent language was used by 'the defendants as to authorize their conviction.
Head of a family. 3. It is also contended by appellants that the evidence proved that Sarah E. Corter was not the head’of the family of which she was a member; that no family was named in the information, and that the defendants should have been discharged for this reason. It is correct pleading and the safer way under the section to designate the family disturbed by its head, but it is not absolutely essential to the validity of an indictment or information for violation of this statute, to so designate it. A family being a group of persons, usually akin to each other, abiding together un__ , , ti i der the same root and under one head, may be known as well by the name or names of one or more of its members as by its head, and any description of the family which points out and informs the defendant of the particular family whose peace he is alleged to have disturbed is sufficient; for if he is fully informed by the designation given, he is not prejudiced, for the reason that another designation should have been given, which would only give him the same information he already has from the description used in the pleading. It was not shown that the defendants were prejudiced in the least by designating the family as the family of Sarah E. Corter. She was a member of the family, and the defendants were apprised by the description given what particular family it was, whose peace they were charged to have disturbed, and it is immaterial whether Sarah was or was not its head. I think that the judgment should be affirmed.